Citation Nr: 1302559	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent prior to January 21, 2010, and in excess of 40 percent thereafter, for residuals of a back strain.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right leg.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left leg.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

The issues currently on appeal come before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an August 2007 rating decision, the RO denied ratings higher than 50 percent for PTSD, 20 percent for residuals of a back strain, and 10 percent each for peripheral neuropathy of the right and left legs.  The RO also denied entitlement to a TDIU.  In March 2010, the Board remanded those rating claims to the RO for the development of additional evidence.  In a March 2011 rating decision, the RO granted an increase in the rating for PTSD to 70 percent, and an increase in the rating for residuals of a back strain to 40 percent.  In December 2011, the Board remanded those rating claims to the RO in order to obtain the Veteran's Social Security Administration (SSA) records and VA treatment records.  The case has returned to the Board for appellate review.


In February 2007, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in a May 2011 statement to SSA that his disabilities have worsened such that he is unable to work.  The Veteran specifically attributed this inability to work to his PTSD, back disorder, and sciatic nerves and peripheral neuropathy of his legs.  The Board notes that the Veteran made this statement almost a year after his most recent VA examinations, which VA provided in June 2010.  Moreover, those examinations are now more than 21/2 years old.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his service-connected PTSD, back strain, and bilateral lower extremity peripheral neuropathy, as well as their effect on his employability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD, residuals of a back strain, and bilateral lower extremity peripheral neuropathy since August 2011.  Thereafter, any identified records, to include those from the Manchester, New Hampshire VA Medical Center dated from August 2011 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Manchester, New Hampshire VA Medical Center dating since August 2011.

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current manifestations and effects of the Veteran's PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner's discussion of current manifestations should include the extent of occupational and social impairment caused by the Veteran's PTSD.  The examiner should provide a Global Assessment of Functioning score.  In addition, the examiner should also provide an opinion as to the impact of the Veteran's PTSD has on the Veteran's ability to obtain or retain gainful employment, to include the impact of that disorder when considered in combination with his service connected physical disorders (back strain, 40 percent; peripheral neuropathy of both lower extremities, 10 percent each; left knee osteoarthritis, 10 percent; hypertension, 10 percent; tinnitus, 10 percent; and hearing loss, 0 percent), but without regard to age and nonservice connected disabilities.

3.  After completion of item 1 above, schedule the Veteran for a VA spine examination to determine the current manifestations and effects of his low back disability and of peripheral neuropathy of his right and left legs.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner should also note the total duration, over the preceding twelve months, of any incapacitating episodes of intervertebral disc syndrome with prescribed bedrest.

The examiner should also be asked to provide an opinion as to the impact the Veteran's back strain and peripheral neuropathy of the lower extremities would have on his ability to obtain or retain gainful employment, to include the impact of those disorders when considered in combination with his other service connected disorders (PTSD, 70 percent; left knee osteoarthritis, 10 percent; hypertension, 10 percent; tinnitus, 10 percent; and hearing loss, 0 percent), but without regard to age and nonservice connected disabilities.

4.  Thereafter, the claims should be readjudicated.  If any of the remanded claims remains denied, issue a supplemental statement of the case, and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


